RECOMMENDED FOR FULL-TEXT PUBLICATION
                          Pursuant to Sixth Circuit Rule 206
                                 File Name: 12a0229p.06

              UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT
                               _________________


                                                 X
                           Plaintiff-Appellant, -
 UNITED STATES OF AMERICA,
                                                  -
                                                  -
                                                  -
                                                      No. 10-2402
          v.
                                                  ,
                                                   >
                                                  -
                          Defendant-Appellee. -
 KATRINA LYONS,
                                                 N
                   Appeal from the United States District Court
                  for the Eastern District of Michigan at Detroit.
             No. 09-20224-011—Victoria A. Roberts, District Judge.
                              Argued: January 19, 2012
                          Decided and Filed: July 25, 2012
             Before: CLAY, ROGERS, and DONALD, Circuit Judges.

                                 _________________

                                     COUNSEL
ARGUED: Margaret Marie Smith, UNITED STATES ATTORNEY’S OFFICE, Detroit,
Michigan, for Appellant. Harold Gurewitz, GUREWITZ & RABEN, PLC, Detroit,
Michigan, for Appellee. ON BRIEF: Margaret Marie Smith, UNITED STATES
ATTORNEY’S OFFICE, Detroit, Michigan, for Appellant. Harold Gurewitz,
GUREWITZ & RABEN, PLC, Detroit, Michigan, for Appellee.
                                 _________________

                                      OPINION
                                 _________________

       CLAY, Circuit Judge. Defendant Katrina Lyons was charged with one count of
conspiracy to distribute and possess with intent to distribute controlled substances, in
violation of 21 U.S.C. §§ 846 and 841(a)(1); one count of possession with intent to
distribute controlled substances, in violation of 21 U.S.C. § 841(a)(1); and criminal
forfeiture allegations, pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and
21 U.S.C. § 853, after two Michigan state police troopers discovered narcotics in her

                                           1
No. 10-2402         United States v. Lyons                                           Page 2


vehicle during a traffic stop requested by federal Drug Enforcement Administration
(DEA) agents. The government now appeals an order by the district court that granted
Defendant’s motion to suppress the evidence seized during the stop. For the reasons that
follow, we REVERSE and REMAND for further proceedings consistent with this
opinion.

                                    BACKGROUND

I.      The Initial Investigation

        This case stems from a DEA investigation into a large-scale prescription drug
ring and Medicare fraud scheme based out of Detroit, Michigan. The investigation’s
prime target, George Williams, was the owner and operator of a healthcare practice
called Quick Response Medical Professionals, P.C. (QRMP).                QRMP recruited
Medicare-eligible patients who submitted to allegedly sham physical examinations with
the practice’s affiliated doctor, Milagros Ebreo, M.D. Dr. Ebreo allegedly prescribed
QRMP’s patients a variety of controlled substances, including oxycodone, vicodin,
xanax, and prescription cough syrup.          QRMP then retained possession of the
prescriptions, filled them at cooperating pharmacies, and distributed the drugs through
various intermediaries for street sale. In exchange, QRMP paid its patients small
amounts of cash (usually between $150–$250) and billed Medicare for the fraudulent
medical charges.

        In pursuit of its scheme, QRMP employed several individuals who recruited and
transported patients, scheduled doctor’s visits, filed the fraudulent Medicare billings, and
provided security and accounting services. The DEA’s investigation, which began in
June 2007, eventually expanded to include wiretaps of Williams’ and several employees’
phones as well as surveillance of suspected sites of QRMP operations.

        George Williams managed QRMP out of several locations, including a business
office, an office in his personal residence, and a hotel room in Southfield, Michigan.
One location of particular significance to the scheme was a residence located at
20226 Stratford Road, in the Green Acres neighborhood of Detroit. The DEA learned
No. 10-2402        United States v. Lyons                                            Page 3


that QRMP had converted the Stratford Road house into Dr. Ebreo’s medical office,
where she saw patients for physical examinations and wrote out patient prescriptions.
A QRMP employee, Yolando Young, acted as the site’s “office manager,” scheduling
appointments and managing paperwork. DEA agents also witnessed various other
QRMP employees transporting patients to and from the Stratford Road house for their
appointments with Dr. Ebreo and her assistant. Williams, however, had not been seen
at the Stratford Road house. Additionally, the agents neither observed nor received word
of any packages traveling into or out of the residence. Based on these observations, the
DEA theorized that the Stratford Road house was used primarily for QRMP’s medical
and financial operations, but not as a storage site for the controlled substances.

       By the date of Defendant’s arrest in this case, the DEA’s investigation was well
underway. In the fifteen months since the DEA began investigating QRMP, the agency
successfully linked the medical practice to at least three multi-state traffic stops that
yielded narcotics. Although the traffic stops were made in different states (Michigan,
Ohio, and Kentucky), all the cars were plated to Kentucky. Based on the traffic stops,
in addition to other evidence gathered in its investigation, the DEA concluded that
QRMP was trafficking large amounts of controlled substances to the southern region of
the United States, where the market for such drugs was especially lucrative.

II.    DEA Surveillance of the Stratford Road House on September 25, 2008

       On September 25, 2008, DEA Special Agent Kevin Graber led a team assigned
to surveil the Stratford Road house. Around 2:50 p.m., the agents took up a position just
south of the residence where they observed Williams’ Mercedes in the driveway.
Shortly after the agents arrived, the Mercedes left the house. Several minutes later,
Young, the office manager, also left. Several agents tailed Young to where she stopped
at a local bank branch.

       Around 3:07 p.m., the DEA agents monitoring the wiretaps intercepted a
telephone call in which Young asked Williams if he was waiting for someone to arrive
at the Stratford Road house. The agents listening to the wiretap relayed to the
surveillance team that they could expect a female driving a gray vehicle with out-of-state
No. 10-2402            United States v. Lyons                                                     Page 4


plates to arrive at the house. Several minutes thereafter, a gray minivan with Alabama
plates pulled into the driveway.

         A woman, later identified as Defendant, exited the minivan and approached the
front porch of the house. A few minutes later, Williams pulled up to the Stratford Road
house in the Mercedes. Defendant returned to her vehicle, and the two cars advanced up
the driveway where they no longer could be viewed from the road. While the cars were
parked behind the house, Agent Graber decided to have the minivan stopped after it left
the residence.

         Agent Graber contacted the Michigan State Police Department to organize a
traffic stop by a marked cruiser. After speaking with a lieutenant through the general
office line, Agent Graber was connected to on-duty Michigan State Police Troopers
Marcus Wise and James Grubbs.1 Agent Graber provided the troopers with a description
of the minivan, its plate number, and its driver.                  According to Agent Graber’s
suppression hearing testimony, he also gave the troopers “limited, but substantial”
details regarding the DEA’s investigation into QRMP and the basic facts leading the
DEA to believe narcotics would be found in the minivan. However, Agent Graber asked
the troopers to develop independent probable cause for the stop, because the DEA did
not want its lead targets tipped off that QRMP was under federal investigation.

III.     The Traffic Stop

         About an hour later, both cars departed the Stratford Road house. Using Agent
Graber’s description, the troopers quickly spotted the minivan. The troopers observed
an air freshener and some bead necklaces hanging from the minivan’s rearview mirror.
Believing these objects to constitute a vision obstruction, a civil infraction under
Michigan law, the troopers initiated a traffic stop. The troopers asked the driver,
Defendant Katrina Lyons, for her identification, registration, and insurance information.
Defendant produced an Alabama identification card and an unsigned car rental


         1
           The record conflicts as to whether Agent Graber spoke with the troopers directly or whether his
directions were communicated to the troopers via dispatch.
No. 10-2402        United States v. Lyons                                           Page 5


agreement, but she was unable to provide proof of insurance or a valid drivers license.
The car rental agreement indicated that the minivan was rented the day before, for travel
planned between Alabama and North Carolina. Trooper Wise noticed that Defendant’s
hands were shaking and that her breathing was deep and labored. He also smelled a
distinctive odor of mothballs emanating from the vehicle, which he knew to be a method
frequently used to mask the smell of narcotics.

       Trooper Wise asked Defendant if she would exit the vehicle and give her consent
to a search. At the suppression hearing, Trooper Wise testified that Defendant freely
consented to both. Defendant, however, contested Trooper Wise’s account. According
to Defendant, she was first ordered to exit her vehicle and placed in handcuffs before
Trooper Wise asked for her consent.

       In either event, as Defendant exited her vehicle she reached for her purse.
Trooper Wise testified that, out of a concern for his and his partner’s safety, he also
asked to look in the purse, and Defendant agreed. Trooper Wise discovered several large
bundles of currency and a suspended Michigan drivers license. When asked about the
source of the funds, Defendant stated that she did not know the amount of cash she was
carrying, and she provided differing explanations as to how she obtained the money.
When Trooper Wise advised Defendant that her stories were inconsistent, she became
teary-eyed.

       Meanwhile, Trooper Grubbs searched the minivan. Between the car and the
purse, the troopers discovered over $11,000 in cash, 39 bottles of codeine cough syrup,
and a box of mothballs. Defendant was formally arrested and transported to a Michigan
state police station for processing. The troopers prepared an incident report that
indicated Defendant was pulled over for a vision obstruction and that she was arrested
based on the questionable status of her drivers license and the illegal narcotics recovered
from her vehicle. The incident report did not mention the DEA’s investigation or Agent
Graber’s instructions.
No. 10-2402            United States v. Lyons                                                     Page 6


IV.      The Motion to Suppress

         On May 20, 2009, a federal grand jury returned an eighteen-count indictment
against Defendant and ten other individuals involved in QRMP’s operations. The
indictment accused the defendants of conspiring to operate a fraudulent healthcare
practice and with the illegal possession and distribution of controlled prescription
drugs.2 Defendant was individually charged with one count of conspiracy to distribute
and possess with intent to distribute controlled substances, in violation of 21 U.S.C.
§§ 846 and 841(a)(1); one count of possession with intent to distribute controlled
substances, in violation of 21 U.S.C. § 841(a)(1); and criminal forfeiture allegations,
pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and 21 U.S.C. § 853.

         Defendant filed a motion to suppress, arguing that the evidence seized from her
vehicle was obtained in contravention of the Fourth Amendment. Defendant contended
that the initial stop was invalid because the troopers’ justification was pretextual and not
supported by probable cause. The government responded that Defendant was validly
stopped for a vision obstruction and that, in any event, the DEA had sufficient cause to
believe that Defendant was engaged in illegal drug activity. The government also
defended the search as permissible under the automobile exception to the warrant
requirement and because of Defendant’s consent. Defendant contended that her consent
was obtained involuntarily.

         The motion was referred to a magistrate judge, who conducted a two-day
suppression hearing at which Agent Graber, Trooper Wise, and Trooper Grubbs testified.
On February 22, 2010, the magistrate judge recommended denying Defendant’s motion
to suppress. The magistrate judge found that although the troopers lacked probable
cause to believe there was a vision obstruction, the stop was nevertheless supported by
the DEA’s reasonable suspicion of drug trafficking activity. The magistrate judge also




         2
          Apart from Defendant, Dr. Ebreo, and the pharmacist accused of filling the prescriptions, all the
other co-defendants in this case have pleaded guilty to various counts of the indictment pursuant to plea
agreements.
No. 10-2402         United States v. Lyons                                           Page 7


recommended that the search be found valid under the automobile exception and because
Defendant gave consent.

        Defendant filed objections to the magistrate judge’s report and recommendation
on March 4 and July 23, 2010, to which the government did not respond. On
August 31, 2010, the district court issued an order rejecting the magistrate judge’s
recommendations, granting Defendant’s motion, and suppressing the evidence. The
district court concluded that the traffic stop was premised solely on the unfounded civil
infraction and that the troopers did not act on the collective knowledge of the DEA’s
investigation. Because the district court suppressed the evidence as the fruit of an illegal
traffic stop, the court did not address whether the DEA had reasonable suspicion to order
the stop, nor did it reach the propriety of the search performed by the troopers.

        The government moved for reconsideration, but was denied. It now brings this
timely interim appeal. Original jurisdiction exists pursuant to 18 U.S.C. § 3231, and this
Court’s appellate jurisdiction from a district court’s suppression of evidence in a
criminal case lies under 18 U.S.C. § 3731.

                                       ANALYSIS

I.      The Fourth Amendment Framework for Traffic Stops

        Because Michigan’s statute governing vision obstructions does not apply to
vehicles registered in other states, the government abandons its position that the stop was
permissible on the basis of a civil infraction. See Mich. Comp. Laws § 257.709. As a
result, the government’s position on appeal turns upon whether the DEA possessed
reasonable suspicion to request the stop and whether the troopers were permitted to act
upon the DEA’s request. The district court addressed only the second aspect of this
argument, concluding that because there was “no evidence in the record that the minivan
was stopped based on the DEA’s investigation and collective knowledge,” the troopers
had no basis to execute the stop.

        When reviewing a district court’s decision on a motion to suppress, we review
its findings of fact for clear error and its legal conclusions de novo. United States v.
No. 10-2402            United States v. Lyons                                                     Page 8


Howard, 621 F.3d 433, 450 (6th Cir. 2010). Whether reasonable suspicion of criminal
activity has been adequately established to justify a traffic stop is a mixed question of
law and fact that we review de novo, United States v. Torres-Ramos, 536 F.3d 542, 550
(6th Cir. 2008), although we consider the district court’s decision in the light most
favorable to the party that prevailed in the court below. United States v. Smith, 594 F.3d
530, 535 (6th Cir. 2010).

         “The Fourth Amendment forbids law enforcement officers from making
unreasonable searches and seizures, ‘and its protections extend to brief investigatory
stops of . . . vehicles that fall short of traditional arrest.’” United States v. Luqman,
522 F.3d 613, 616 (6th Cir. 2008) (quoting United States v. Arvizu, 534 U.S. 266, 273
(2002)). In order to effect a traffic stop, an officer must possess either probable cause
of a civil infraction or reasonable suspicion of criminal activity. Gaddis ex rel. Gaddis
v. Redford Twp., 364 F.3d 763, 771 n.6 (6th Cir. 2004). We primarily enforce these
standards through the exclusionary rule, which requires the suppression of any evidence
seized during a vehicle search premised on an illegal traffic stop. United States v. Blair,
524 F.3d 740, 748 (6th Cir. 2008) (citing Wong Sun v. United States, 371 U.S. 471, 484
(1963)).

         Having disposed of the alleged civil infraction, the pertinent Fourth Amendment
framework for the initial stop is therefore the reasonable suspicion standard.3 The
reasonableness of a traffic stop is measured by the same standards set forth for
investigatory stops in Terry v. Ohio, 392 U.S. 1 (1968), and its progeny. United States
v. Everett, 601 F.3d 484, 488 (6th Cir. 2010). Reasonable suspicion requires

         more than a mere hunch, but is satisfied by a likelihood of criminal
         activity less than probable cause, and falls considerably short of
         satisfying a preponderance of the evidence standard. If an officer
         possesses a particularized and objective basis for suspecting the


         3
          The parties, the district court, and the magistrate judge inconsistently and erroneously refer to
the standard for traffic stops as a pure probable cause standard. As noted above, this Circuit applies the
higher probable cause standard to traffic stops based on civil infractions, and the lower reasonable
suspicion standard to traffic stops based on ongoing criminal activity. Gaddis, 364 F.3d at 771 n.6.
The question of whether there is probable cause to search a detained vehicle is a separate inquiry.
See United States v. Stepp, 680 F.3d 651, 661 (6th Cir. 2012).
No. 10-2402        United States v. Lyons                                            Page 9


       particular person of criminal activity based on specific and articulable
       facts, he may conduct a Terry stop.

Dorsey v. Barber, 517 F.3d 389, 395 (6th Cir. 2008 ) (quoting Smoak v. Hall, 460 F.3d
768, 778–79 (6th Cir. 2006)).

       Reasonable suspicion must be considered “under the totality of the
circumstances, considering ‘all of the information available to law enforcement officials
at the time.’” Humphrey v. Mabry, 482 F.3d 840, 846 (6th Cir. 2007) (quoting Feathers
v. Aey, 319 F.3d 843, 849 (6th Cir. 2003)). Officers are entitled “to draw on their own
experience and specialized training to make inferences from and deductions about the
cumulative information available to them that might well elude an untrained person.”
Arvizu, 534 U.S. at 273 (internal quotation omitted). “Pertinent circumstances include
the officer’s own direct observations, dispatch information, directions from other
officers, and the nature of the area and time of day during which the suspicious activity
occurred.” United States v. Campbell, 549 F.3d 364, 370–71 (6th Cir. 2008) (internal
citations omitted); United States v. Craig, 306 F. App’x 256, 260 (6th Cir. 2009).
“In considering the totality of the circumstances, ‘we must determine whether the
individual factors, taken as a whole, give rise to reasonable suspicion, even if each
individual factor is entirely consistent with innocent behavior when examined
separately.’” United States v. Perez, 440 F.3d 363, 371 (6th Cir. 2006) (quoting United
States v. Smith, 263 F.3d 571, 588 (6th Cir. 2001) (additional citation omitted)).

       Provided that reasonable suspicion exists to support the initial stop, the principles
that define the scope of reasonable police conduct under Terry also circumscribe any
subsequent detention or search resulting therefrom. United States v. Hill, 195 F.3d 258,
264 (6th Cir. 1999). The degree of a traffic stop’s intrusion must be reasonably related
in scope to the situation at hand, as judged by examining the reasonableness of the
officer’s conduct given his suspicions and the surrounding circumstances. United States
v. Davis, 430 F.3d 345, 353–54 (6th Cir. 2005). Accordingly, an officer may make
inquiries unrelated to the traffic stop so long as those questions do not measurably
No. 10-2402          United States v. Lyons                                       Page 10


extend the detention and the individual’s responses are voluntary. Everett, 601 F.3d at
496.

          Reasonable suspicion supporting a traffic stop may ripen into probable cause to
search a vehicle based on the officer’s interactions with the car’s occupants. See United
States v. Craig, 198 F. App’x 459, 463 (6th Cir. 2006). Probable cause to search a
vehicle is defined as “reasonable grounds for belief, supported by less than prima facie
proof but more than mere suspicion.” Smith v. Thornburg, 136 F.3d 1070, 1074
(6th Cir. 1998). Probable cause exists when there is a “fair probability that contraband
or evidence of a crime will be found in a particular place.” Id.

          With this framework in mind, we examine the events leading up to Defendant’s
arrest.

II.       The Traffic Stop

          A.     The DEA Possessed Reasonable Suspicion of Criminal Activity

          “The relevance of any individual piece of information gathered by law
enforcement, cannot be measured in a vacuum, but rather must be viewed together and
in totality” with any background investigation. See United States v. Redmond, Nos. 10-
5636, 10-5644, 2012 WL 1237787, at *7 (6th Cir. Apr. 13, 2012). On the date of
Defendant’s arrest, QRMP had been under federal investigation for fifteen months, and
the Stratford Road house had been surveilled multiple times within the previous month.
Accordingly, a significant and specific investigatory context informed the DEA’s
surveillance. Agent Graber testified that it was not only the series of events witnessed
by the surveillance team, but also how those events fit within the DEA’s broader
knowledge of QRMP’s criminal activities, that caused him to suspect Defendant of drug
trafficking.

          At the suppression hearing, Agent Graber articulated clear and specific facts to
support his suspicion. Agent Graber explained that, immediately upon arriving at the
house that day, the surveillance team was on alert because Williams, QRMP’s
ringleader, was not typically present at the Stratford Road house. Williams’ presence
No. 10-2402        United States v. Lyons                                        Page 11


indicated to the agents that something atypical and important was occurring at the house
that day. Agent Graber also noted the unusual set of circumstances preceding the
minivan’s arrival. Specifically, he pointed to the intercepted call between Williams and
Young, in which Young made statements indicating that the visitor needed directions or
was unfamiliar with the house. Furthermore, when the minivan arrived, the agents noted
how the occupant of the Mercedes motioned to the minivan to proceed up the driveway
where the vehicles could not be observed from the road. Agent Graber surmised that the
cars were moved in effort to conceal criminal activity.

       Moreover, the minivan had out-of-state plates, which was consistent with the
three prior traffic stops linked to QRMP that involved cars plated to southern states.
Additionally, the minivan’s license plate indicated to the agents that its driver was
unlikely to be a QRMP patient, because QRMP’s patients were typically local Michigan
residents escorted to their appointments by a QRMP employee. Agent Graber also noted
that neither Dr. Ebreo nor her assistant were present that day.

       Defendant counters that the DEA’s observations could not have provided
reasonable suspicion of criminal activity, because the events observed were all
completely consistent with innocent behavior. Defendant also contends that much of the
facts went against an inference of criminal activity, inasmuch as the evidence conflicted
with the DEA’s prior knowledge about QRMP’s operations. Defendant points out that
the DEA had no prior information about the minivan or its driver, nor had the DEA ever
before suspected the Stratford Road house as being a site of QRMP’s drug trafficking
activities. She also contests the significance of her out-of-state license plate, pointing
out that the prior traffic stops all involved Kentucky plates, whereas hers was from
Alabama. Finally, Defendant claims that Agent Graber’s suspicion amounted to nothing
more than a “hunch” of criminal activity, based solely upon her presence at a location
of interest to the DEA’s investigation.

       Considering the events of the day within the context of the DEA’s lengthy
investigation, Agent Graber possessed a reasonable and particularized suspicion to
believe that Defendant visited the Stratford Road house for drug trafficking purposes.
No. 10-2402         United States v. Lyons                                          Page 12


The circumstances were suspicious when considered through the prism of the DEA’s
prior knowledge.

        In reaching this conclusion, we note the similarities between this case and our
decision in United States v. Smith, 510 F.3d 641 (6th Cir. 2007). Smith also involved a
search of a vehicle related to a lengthy DEA drug trafficking investigation. Despite the
fact that the officers had “no [prior] information or evidence regarding the specific car,”
this Court found probable cause for a search based on the DEA’s broader investigation,
which included knowledge that the car was one of many owned by a suspected drug
trafficker, that the defendant frequently sold drugs from his vehicles, and that an
informant had observed drugs stored in the defendant’s vehicles. Id. at 649 (emphasis
in original). This case parallels Smith, in that the DEA possessed specific objective
information regarding QRMP’s activities, the roles of QRMP’s various players, and the
typical use of the Stratford Road house in furthering QRMP’s criminal schemes.
Although the DEA had no specific information relating to Defendant or to her minivan,
the agents were not required to set aside their prior knowledge when drawing inferences
as to whether the circumstances suggested innocent or criminal activity. See Illinois v.
Wardlow, 528 U.S. 119, 124 (2000) (“[W]hile an individual’s presence in an area of
expected criminal activity, standing alone, is not enough to support [reasonable
suspicion] . . . . officers are not required to ignore relevant characteristics of a location
in determining whether the circumstances are sufficiently suspicious to warrant further
investigation.”) Moreover, the agents monitoring the wiretaps obtained specific
information about a female driving a gray vehicle with out-of-state plates who would be
unfamiliar with the area. The wiretap information was confirmed by Defendant’s arrival
to the house, her suspicious behavior thereafter, and the prior unusual circumstances of
the day. All these observations, taken together, contributed to transforming otherwise
innocuous circumstances into a suspicious series of events. Accordingly, the DEA
possessed reasonable suspicion to order the traffic stop.
No. 10-2402           United States v. Lyons                                                Page 13


        B.       The Troopers Acted on the DEA’s Collective Knowledge

        It is well-established that an officer may conduct a stop based on information
obtained by fellow officers.            United States v. Barnes, 910 F.2d 1342, 1344
(6th Cir. 1990) (citing United States v. Hensley, 469 U.S. 221, 229 (1985)). Variously
called the “collective knowledge” or “fellow officer” rule, this doctrine recognizes the
practical reality that “effective law enforcement cannot be conducted unless police
officers can act on directions and information transmitted by one officer to another.”
Hensley, 469 U.S. at 231 (quotation omitted). Because officers “must often act swiftly
[and] cannot be expected to cross-examine their fellow officers about the foundation of
transmitted information,” we impute collective knowledge among multiple law
enforcement agencies, even when the evidence demonstrates that the responding officer
was wholly unaware of the specific facts that established reasonable suspicion for the
stop. Id. at 230–3; see also Whitely v. Warden, 401 U.S. 560, 568 (1971). Whether
conveyed by police bulletin or dispatch, direct communication or indirect
communication, the collective knowledge doctrine may apply whenever a responding
officer executes a stop at the request of an officer who possesses the facts necessary to
establish reasonable suspicion.4 Dorsey, 517 F.3d at 396; Smoak, 460 F.3d at 779.
By imputing the investigating officer’s suspicions onto the responding officer, without
requiring the responding officer to independently weigh the reasonable suspicion
analysis, the collective knowledge doctrine “preserves the propriety of the stop” and
avoids crippling restrictions on our law enforcement. United States v. Ibarra-Sanchez,
199 F.3d 753, 760 (5th Cir. 1999).

        Despite its flexibility, the collective knowledge doctrine is not without its
restrictions. The doctrine’s primary boundary is, of course, the Fourth Amendment
itself. As with any traditional investigative stop, a traffic stop based on collective
knowledge must be supported by a proper basis and must remain reasonably related in
its scope to the situation at hand. See Davis, 430 F.3d at 354. Accordingly, if an

        4
           The collective knowledge doctrine applies equally to traffic stops and to vehicle searches.
See, e.g., United States v. Williams, No. 11-1476, 2012 WL 1700454, at *6 (6th Cir. May 15, 2012);
United States v. Perkins, 994 F.2d 1184, 1189 (6th Cir. 1993)).
No. 10-2402        United States v. Lyons                                         Page 14


investigating officer “lacked sufficient information to satisfy the reasonable suspicion
requirement, and the [responding officer’s] subsequent observations did not produce
reasonable suspicion,” then the stop violates the Fourth Amendment. Feathers 319 F.3d
at 849. Likewise, if a responding officer exceeds the stop’s scope because he was not
provided with the facts necessary to stay within its proper bounds, then any evidence
improperly obtained therefrom remains subject to the exclusionary rule, just as if the
investigating officer committed the error.        See, e.g., United States v. Pineda-
Buenaventura, 622 F.3d 761, 776 n.5 (7th Cir. 2010) (finding that the exclusionary rule
“remain[ed] in play” when supervisors failed to communicate the proper bounds of a
search warrant to executing officers). The taint of a stop effected without reasonable
suspicion similarly cannot be cured by an after-the-fact relay of information. See Blair,
524 F.3d at 751–52. Applying traditional Fourth Amendment restrictions equally to the
collective knowledge doctrine ensures that communications among law enforcement
remain an efficient conduit of permissible police activity, rather than a prophylactic
against behavior that violates constitutional rights.

       The Seventh Circuit has helpfully clarified the application of the collective
knowledge doctrine by identifying three separate inquiries: (1) the officer taking the
action must act in objective reliance on the information received; (2) the officer
providing the information must have facts supporting the level of suspicion required; and
(3) the stop must be no more intrusive than would have been permissible for the officer
requesting it. United States v. Williams, 627 F.3d 247, 252–53 (7th Cir. 2010) (citing
United States v. Nafzger, 974 F.2d 906, 911 (7th Cir. 1992)). We are persuaded by the
simplicity of this approach.

       Moreover, and from a purely functional standpoint, practical considerations
naturally restrict the collective knowledge doctrine, because a responding officer is
invariably in a better position when provided with the details helpful and necessary to
perform his duties. The relay of sufficient information is critical to a responding officer
who needs to, for example, report to the correct location, identify the correct suspect,
No. 10-2402           United States v. Lyons                                                   Page 15


respond appropriately to exigent circumstances, and protect his safety and the safety of
others.

          Defendant maintains, however, that additional restrictions also limit the
collective knowledge doctrine. First, she contends that the collective knowledge doctrine
only applies where there is a “direct investigative relationship between the various law
enforcement agencies” or where the law enforcement agents were in “close
communication.” United States v. Pasquarille, 20 F.3d 682, 689 (6th Cir. 1994);
Perkins, 994 F.2d at1189; United States v. Woods, 544 F.2d 242, 260 (6th Cir. 1976).
According to Defendant, because the troopers were not “directly involved in the
investigation that led to the search,” nor were they in “close communication” with Agent
Graber, they were not privy to the collective knowledge of the DEA’s investigation into
QRMP or to the DEA’s surveillance of the Stratford Road house.

          Defendant’s arguments based on Pasquarille, Perkins, and Woods are without
merit, because those cases do not require the type of relationship between law
enforcement agencies that Defendant seeks to impose.5 As soon as Agent Graber spoke
to the Michigan state police and informed them of the DEA’s investigation, the requisite
relationship was established, and the troopers could stop Defendant’s minivan. While
Defendant claims that the collective knowledge doctrine does not apply because the
troopers had no prior investigative relationship with the DEA, none of the cases she cites
require a pre-established relationship among law enforcement agencies. In short, there
is no merit to Defendant’s claim that the troopers were not sufficiently involved in the
DEA’s investigation to impute collective knowledge.

          The seminal cases establishing the collective knowledge doctrine support this
conclusion. In Whiteley v. Warden, Wyo. State Penitentiary, 401 U.S. 560 (1971), a
county sheriff in Wyoming issued a statewide dispatch relaying the arrest warrant for an


          5
           Pasquarille, in particular, has been completely misconstrued by Defendant; the case actually
rejects the notion that a direct investigative relationship is required. See Pasquarille, 20 F.3d at 689
(finding “unpersuasive” the argument that a “direct investigative relationship” is necessary to avail the
collective knowledge doctrine).
No. 10-2402        United States v. Lyons                                         Page 16


individual suspected of a burglary. Id. at 563. Although the message went first through
a state transmission network, was received by a different county’s sheriff department,
and then was relayed to the arresting police department, the Supreme Court imputed
collective knowledge. Id. at 568. Likewise, in United States v. Hensley, 469 U.S. 221
(1985), the sole communication between the law enforcement bodies was a flyer issued
by the investigating authority that notified fellow police departments that the defendant
was wanted for a bank robbery. A different police department independently discovered
the defendant and performed a Terry stop on the basis of the flyer. Id. at 233. The
Supreme Court nevertheless applied the collective knowledge doctrine. Accordingly,
we reject Defendant’s argument regarding the type of law enforcement relationship
required to apply the collective knowledge doctrine.

       Defendant next contends that, to the extent that the troopers and Agent Graber
were in contact prior to the traffic stop, the information relayed was de minimis such that
no knowledge was actually collectively shared. In support of this argument, Defendant
relies heavily on this Court’s opinion in United States v. Blair, 524 F.3d 740
(6th Cir. 2008). In Blair, this Court suppressed evidence recovered during a Terry stop
that would have been valid had the supporting facts observed by the investigating
officer—a hand-to-hand drug transaction—been communicated to the arresting officer
prior to detaining the defendant. Id. at 751–52. In deeming the stop illegal, this Court
specifically distinguished Blair from Hensley, reasoning that the Hensley flyer at least
contained “reasonable, articulable facts that would justify a Terry stop,” whereas the
responding officer in Blair never received any information as to “why Blair should be
stopped, or even that he should be stopped at all . . . . [T]he only information [he]
received prior to the stop was that a car was leaving [a] suspect house.” Id.

       Blair proves that there may be instances in which the collective knowledge
doctrine cannot be applied, because “the officer who conducted the Terry stop could not
feasibly have been aware of [the] information essential to the reasonable-suspicion
determination at the time he effected the stop.” Williams, 2012 WL 1700454, at *6.
Nevertheless, Blair does not establish a minimum on the amount of information that
No. 10-2402         United States v. Lyons                                         Page 17


must be communicated among officers to impute collective knowledge. Rather, Blair
stands only for the proposition that an officer who acts independently of another officer’s
request, and who acts in ignorance of any information that would establish reasonable
suspicion, is not entitled to claim collective knowledge after the fact.

        Considering these principles, the collective knowledge doctrine clearly applies
to this case. The record demonstrates that the troopers were not acting on their own
initiative when they stopped Defendant. The troopers testified that they had no
independent basis to target the minivan; rather, they did so based solely on Agent
Graber’s request. It is instructive that the troopers made no attempt to develop or to
otherwise confirm the facts underlying the DEA’s request, but instead objectively relied
entirely on unverified information furnished to them by fellow law enforcement.
Significantly, the troopers testified that Agent Graber’s request was a fairly typical one
and that they would have stopped the minivan in any event, even absent independent
probable cause, based solely on the DEA’s request.

        Moreover, it is immaterial that the troopers were unaware of all of the specific
facts that supported the DEA’s reasonable suspicion analysis. The troopers possessed
all the information they needed to act—a request by the DEA (subsequently found to be
well-supported) that they execute the traffic stop in the expectation that illegal narcotics
would be found in the vehicle. To be sure, the troopers’ testimony at the suppression
hearing was skeletal at best. However, the lack of detail reflected in the troopers’
testimony was perhaps understandable given the urgency of the circumstances. Trooper
Wise was only able to vaguely recall that he and his partner were informed that the
minivan was part of “an ongoing investigation” by the DEA. Trooper Grubbs could not
provide any specifics beyond his inference that “obviously there was something more
to this vehicle tha[t] the DEA wanted.” Agent Graber’s testimony was somewhat more
precise; however, he claimed only that the DEA provided the troopers with a “brief
synopsis of what was happening” with the DEA’s investigation and “limited . . . but
significant details” explaining “why [the DEA] believed there would be narcotics in
[Defendant’s] vehicle.” Although we would certainly prefer to see a better development
No. 10-2402            United States v. Lyons                                                     Page 18


of the record, especially to the extent that such testimony has the potential to affect
whether the proper scope of the stop was respected, Defendant has made no such
argument. Moreover, and as explained further below, our independent review leads us
to conclude that the troopers did not exceed the proper scope of the stop when they asked
Defendant a few basic investigatory questions before searching her vehicle.
See Williams, 627 F.3d at 253 (collecting similar cases).

         Responding officers are entitled to presume the accuracy of the information
furnished to them by other law enforcement personnel. They are also entitled to rely
upon the investigating officer’s representations of reasonable suspicion, and to the extent
applicable, whatever exigent circumstances are claimed to support a stop. The interests
of our law enforcement would be stifled without permitting such presumptions, and it
is those interests that lie at the heart of the collective knowledge doctrine. Any later
contentions by a defendant that such presumptions were not justified, either because the
investigating officer supplied false information or because he failed to act in good faith,
may be subsequently reviewed by the court pursuant to a motion to suppress. In doing
so, the court’s primary attention should remain on the investigating officer’s actions and
knowledge, rather than on the quantity or quality of information supplied to the
responding officer.

         The district court mischaracterized the record when it concluded that there was
“no evidence” to show that “the minivan was stopped based on the DEA’s investigation
and collective knowledge.” The troopers clearly acted on the DEA’s directive and
executed the stop within the bounds of the DEA’s reasonable suspicion.6 Accordingly,
the collective knowledge doctrine applies and the traffic stop was valid.




         6
           The fact that the troopers failed to note the DEA’s involvement in their incident report is also
without consequence. “[T]he collective knowledge doctrine is unaffected by an officer’s use of a cover
story to disguise a stop as a mere traffic stop.” Williams, 627 F.3d at 253 (citing United States v. Chavez,
534 F.3d 1338, 1341–42 (10th Cir. 2008) and United States v. Ramirez, 473 F.3d 1026, 1038
(9th Cir. 2007) (Kozinski, J., concurring)).
No. 10-2402         United States v. Lyons                                         Page 19


III.    The Search of the Vehicle

        Having upheld the initial stop, we must next consider whether the search of
Defendant’s vehicle was permissible. The government is correct that the search was
justifiable under the automobile exception.

        A.      The Automobile Exception Applies

        Reasonable suspicion to perform a traffic stop may ripen into probable cause to
search a vehicle based on the officer’s interactions with the vehicle’s occupants.
See Craig, 198 F. App’x at 463. Under the automobile exception to the warrant
requirement, an officer may perform a warrantless search of a detained vehicle should
the officer have probable cause to believe the vehicle contains contraband or evidence
of criminal activity. Smith, 136 F.3d at 1074–75; Maryland v. Dyson, 527 U.S. 465,
466–67 (1999) (citing Carroll v. United States, 267 U.S. 132, 153 (1925)). The
automobile exception applies even in nonexigent circumstances and even when the
officer’s decision to stop the vehicle was pretextual. See United States v. Cope, 312 F.3d
757, 775 (6th Cir. 2002); Hill, 195 F.3d at 264 (citing Whren v. United States, 517 U.S.
806, 812–13 (1996)).

        In detaining a vehicle, an officer may make inquiries unrelated to the traffic stop,
so long as those questions do not measurably prolong the detention and the detainee’s
responses are voluntary. Everett, 601 F.3d at 490; United States v. Richardson, 385 F.3d
625, 630 (6th Cir. 2004). An officer is permitted to use those responses as a means of
confirming or dispelling his initial suspicions of criminal activity, so long as he does not
embark on an unrelated sustained course of investigation. Everett, 601 F.3d at 495.
“[Q]uestions relating to travel plans, the driver’s authority to operate the vehicle, or the
safety of the officer” are the sorts of classic “context-framing” questions directed at the
driver’s conduct at the time of the stop that rarely offend our Fourth Amendment
jurisprudence. United States v. Stepp, 680 F.3d 651, 662–63 (6th Cir. May 17, 2012)
(citing Everett, 601 F.3d at 494–95). Although evasive behavior and nervousness may
No. 10-2402        United States v. Lyons                                         Page 20


be considered as part of the probable cause analysis, nervousness alone is insufficient
to establish probable cause. Richardson, 385 F.3d at 630; Wardlow, 528 U.S. at 124.

       In the instant case, the troopers asked Defendant only the most basic of questions
within the proper bounds of an investigative stop. Defendant, however, was unable to
answer those questions. She could not supply adequate identification permitting her to
operate a motor vehicle; she provided inconsistent answers about her travel plans; and
her minivan smelled strongly of an odor commonly used to mask the scent of drugs.
These observations, considered in their totality along with the facts that permitted the
initial stop, established probable cause to search the minivan for controlled substances
under the automobile exception.

       B.      Whether Defendant Consented to the Search

       Although the parties only address the issue in passing, there is also a factual
dispute about whether Defendant voluntarily consented to the search of her vehicle.
When the government asserts that a search is justified by a defendant’s consent, the
government bears the burden of proving that, under the totality of the circumstances, the
consent was “unequivocal, specific, and intelligently given, uncontaminated by duress
and coercion.” United States v. Williams, 754 F.2d 672, 674–75 (6th Cir. 1985)
(citing Schneckloth v. Bustamonte, 412 U.S. 218, 222 (1973)).

       The district court, having found the initial stop invalid, never reached this issue.
However, the magistrate judge described the disputed facts as follows:

       Trooper Wise testified that he asked Lyons for consent to search her
       vehicle and she said, “go ahead.” According to Trooper Wise, this
       request happened prior to Lyons exit[ing] the vehicle. Trooper Grubbs
       testified that Trooper Wise told him that Lyons had consented to a
       search, but he did not hear the request or response. Trooper Grubbs also
       testified that Trooper Wise probably informed him that Lyons had
       consented to the search during the stop on Eight Mile Road. Defendant
       did not produce any evidence rebutting that testimony. She does suggest
       in her supplemental brief that her consent is in question because she was
       placed in handcuffs prior to the request for the search, but there [is] no
No. 10-2402        United States v. Lyons                                        Page 21


       support for that argument in the evidence. This court finds Trooper Wise
       to be credible on the question of consent and that the search was proper.

       Because the district court did not determine this factual dispute, and the parties’
discussion is inadequate, we decline to address it.

                                   CONCLUSION

       Because the DEA had reasonable suspicion to order the traffic stop and the
collective knowledge doctrine applied, the initial stop performed by the troopers was
valid. Upon detaining Defendant, the troopers obtained probable cause to search
Defendant’s vehicle under the automobile exception. For these reasons, we REVERSE
and REMAND for further proceedings consistent with this opinion.